OPINION OF THE COURT
Per Curiam.
This is a petition by the Departmental Disciplinary Committee for the First Judicial Department to strike respondent’s name from the roll of attorneys.
Respondent Steven J. Romer was admitted to the practice of *97law by the Second Judicial Department on December 18,1968, and at all times pertinent to this proceeding maintained an office for the practice of law within the First Judicial Department. By order of this court entered July 11, 1991, respondent was suspended until further order of the court.
On January 6, 1992 respondent was convicted in Supreme Court, New York County, of four counts of grand larceny in the first degree (a class B felony), two counts of grand larceny in the second degree (a class C felony), four counts of criminal possession of stolen property in the first degree (a class B felony) and four counts of criminal possession of a forged instrument, and sentenced to 7 Vi to 22 Vi years’ imprisonment on each count of grand larceny in the first degree and each count of criminal possession of stolen property in the first degree, 4Vi to 13 Vi years’ imprisonment on each count of grand larceny in the second degree and two to six years’ imprisonment on each count of criminal possession of a forged instrument, all terms to run concurrently. In addition, respondent was ordered to pay restitution in the amount of $7,379,400.
Pursuant to section 90 (4) (a) of the Judiciary Law, an attorney is automatically disbarred upon his conviction of a felony. (Matter of Braunstein, 156 AD2d 109.) Since this fact is not altered by the taking of an appeal (Matter of Mitchell, 40 NY2d 153), respondent’s request for an adjournment is denied.
Accordingly, the petition is granted and respondent’s name is to be stricken from the roll of attorneys, effective immediately. (Judiciary Law § 90 [4] [b].)
Sullivan, J. P., Rosenberger, Kupferman, Asch and Kassal, JJ., concur.
Respondent’s name is struck from the roll of attorneys and counselors-at-law in the State of New York (Judiciary Law § 90 [4] [b]), effective immediately.